Filed 6/14/22 P. v. Guy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----
    THE PEOPLE,                                                                                C094313

                    Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                   MANCRFE20210000055)
           v.

    DOUGLAS JAMES GUY,

                    Defendant and Appellant.


         F.1 testified at trial that she and her husband M. had rented their residential
property multiple times over the course of 30 years to defendant Douglas James Guy and
his mother, most recently for a few months starting in 2016. During the most recent
tenancy, F. and M. received complaints about defendant from the neighbors which caused
them to evict defendant and his mother in May 2017. On the day of the eviction,
defendant and his mother showed up unannounced at F.’s rental property, even though
police had said they needed to make an appointment to retrieve their belongings.
Defendant started yelling at F., so she called the police. Defendant grew so mad that he
jumped over the gate, threatened to kill F. if she touched his belongings, pushed her, and
tried to grab her phone. Defendant and his mother then left.



1      Pursuant to California Rules of Court, rule 8.90, governing “Privacy in opinions,”
we refer to the victims with the initial of their first names only.

                                                             1
       In October 2020, defendant called F. and left a voice message calling her names,
saying she was “begging for it” and was “gonna burn in hell.” A recording of the
message was played for the jury.
       One afternoon in December 2020, defendant called F. and asked “Who wants to
die?” “Who in your family [wants to] die? You want to die? You want to die?” When
F. asked defendant what he was talking about, defendant responded, “Is your daughter
going to die? Is your daughter going to die? Does she want to die?” A recording of the
call was played for the jury.
       Scared and upset, F. called the police. An officer arrived within 30 minutes. F.
then realized that a friend’s car parked in her backyard was on fire, so she called 911
again. M. and a neighbor both testified they saw defendant running away from the scene.
       Defendant was charged with arson and felony making criminal threats. In April
2021, a jury found defendant guilty of making criminal threats.
       During the June 2021 sentencing hearing, the trial court denied defendant’s motion
to reduce the criminal threats conviction to a misdemeanor. The court suspended
imposition of sentence and ordered two years of probation with one year in jail. The
court also imposed a $300 restitution fine, a corresponding $300 probation revocation
fine (suspended unless probation is revoked), a $40 court operations fee, a $30 criminal
conviction assessment fee, and a $30 penalty surcharge.
       Defendant’s conditions of probation list two charges against defendant, and state
that the court operations fee imposed was “$40” and “$80”, and the conviction
assessment fee was “$30” and “$60.”
       Defendant timely appealed.
                                      DISCUSSION
       Defendant’s appointed counsel has asked this court to conduct an independent
review of the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of his right

                                             2
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Our review of the record revealed that the judgment must be modified based on a
new law that favors defendant. During the sentencing hearing, the trial court imposed a
10 percent collection fee for the $300 restitution fine under Penal Code2 section 1202.4.
At the time of the sentencing hearing, this fee was permitted under former section 1202.4,
subdivision (l), which stated: “At its discretion, the board of supervisors of a county may
impose a fee to cover the actual administrative cost of collecting the restitution fine, not
to exceed 10 percent of the amount ordered to be paid, to be added to the restitution fine
and included in the order of the court, the proceeds of which shall be deposited in the
general fund of the county.”
       In September 2021, while this appeal was pending, the Legislature enacted
Assembly Bill No. 177 (2021-2022 Reg. Sess.), which repealed and re-enacted
section 1202.4, effective January 1, 2022; the re-enacted statute eliminated
subdivision (l). (Stats. 2021, ch. 257, §§ 19-20.) Assembly Bill No. 177 also amended
section 1465.9, subdivision (b), which states, in relevant part: “On and after January 1,
2022 the balance of any court-imposed costs pursuant to Section . . . 1202.4 . . . , as [that
section] read on December 31, 2021, shall be unenforceable and uncollectible and any
portion of a judgment imposing those costs shall be vacated.” (Stats. 2021, ch. 257,
§ 35.) Accordingly, the balance of the collection fee imposed by the court is now
unenforceable and uncollectible, and defendant is entitled to have the fee vacated. (See
People v. Clark (2021) 67 Cal.App.5th 248, 259-260 [construing similar language in
Assembly Bill No. 1869 (2019-2020 Reg. Sess.) to vacate fee].)




2      Further undesignated code references are to this code.

                                              3
       We will further modify the judgment given that it is improper to include a court
operations fee or conviction assessment fee as a condition of probation. (People v.
Pacheco (2010) 187 Cal.App.4th 1392, 1402 [court operations fee (§ 1465.8) is not
properly included as a condition of probation], disapproved on other grounds in People v.
Trujillo (2015) 60 Cal.4th 850, 858, fn. 5; People v. Kim (2011) 193 Cal.App.4th 836,
842-843 [conviction assessment (Gov. Code, § 70373) is not properly included as a
condition of probation].) On remand, the trial court should ensure that the conditions of
probation do not erroneously include fees and costs that are “collateral to [defendant’s]
crimes and punishment.” (Pacheco, at p. 1402.)
       We have undertaken an examination of the entire record and find no other
arguable error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is modified to delete the $30 criminal conviction fee and $40 court
operations fee as conditions of probation, and instead, if the court is so inclined, order
them to be paid in a separate order. The judgment is further modified to vacate any
uncollected portion of the 10 percent collection fee imposed under former section 1202.4,
subdivision (l). As modified, the judgment is affirmed. The trial court is directed to
prepare a corrected probation conditions order and notify the appropriate authorities
regarding the modifications to defendant’s probation.

                                                  /s/
                                                  Robie, Acting P. J.
We concur:


/s/
Mauro, J.


/s/
Earl, J.


                                              4